NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             SEP 22 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

MICHAEL WYLES,                                   No. 09-35805

              Plaintiff - Appellant,             D.C. No. 2:08-cv-01395-TSZ

  v.
                                                 MEMORANDUM*
MICHAEL J. ASTRUE,

              Defendant - Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                 Thomas S. Zilly, Senior District Judge, Presiding

                     Argued and Submitted September 2, 2010
                              Seattle, Washington

Before: HAWKINS, McKEOWN and BEA, Circuit Judges.

       Appellant Michael Wyles (“Wyles”) appeals the district court’s decision

affirming the denial of his application for social security benefits. Wyles contends

that the Administrative Law Judge (“ALJ”) erred by rejecting the opinion of his

examining physician, Dr. Richard Washburn (“Dr. Washburn”), who diagnosed

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                          1
Wyles with impairments that met the requirements in the Listings of Impairments,

under 20 C.F.R. Pt. 404, Subpt. P, App. 1. We agree. We have jurisdiction under

28 U.S.C. § 1291, and we reverse and remand to the district court.

      We review the district court’s judgment de novo to determine whether the

ALJ supported his decision with substantial evidence and applied the correct legal

standards. 42 U.S.C. § 405(g); Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th

Cir. 2008).

      Dr. Washburn determined that Wyles was disabled and unable to work due

to his bipolar disorder with major depression and psychotic symptoms, generalized

anxiety disorder, panic disorder, and a non-specific personality disorder.

Importantly, Dr. Washburn found that Wyles would remain unable to work for one

year—from November 2002 to November 2003—until he became stabilized on

medication for these mental illnesses. We therefore remand to the district court for

an award of benefits consistent with our holding that Wyles proved he was

disabled for that one year: November 2002–November 2003.

      REVERSED AND REMANDED.




                                          2